 



EXHIBIT 10.3
CONFORMED COPY          
[Letterhead of Emdeon Corporation]
February 1, 2006
Martin J. Wygod
[Address]
Dear Marty:
The purpose of this Letter Agreement is (1) to amend your Employment Agreement
(the “Employment Agreement”) dated August 3, 2005 with Emdeon Corporation
(formerly known as WebMD Corporation, the “Company”) and (2) to notify you of
certain equity awards that have been granted to you.
     1. Amendment to Employment Agreement. Reference is made to your Employment
Agreement. The definition of a “Company Change in Control” contained in Section
4(b) of the Employment Agreement is amended in its entirety to read as follows:
          “For purposes of this Agreement, a “Company Change in Control” shall
have the meaning specified in the Company’s 2000 Long Term Incentive Plan as in
effect on the date hereof. For the avoidance of doubt, no public offering or any
split-off, spin-off or other divestiture of WebMD Health by the Company to
stockholders shall constitute a Company Change in Control.”
     2. Equity Grants. The Compensation Committee of the Board of Directors of
Emdeon approved the following equity grants to you on January 27, 2006 (“date of
grant”):
               (a) A nonqualified option to purchase 500,000 shares of the
Company’s common stock under the Company’s 1996 Stock Plan and a nonqualified
option to purchase 100,000 shares under the Company’s 2000 Long Term Incentive
Plan (collectively, the “New Options”). The per share exercise price shall be
the closing price of the Company’s common stock on the date of grant and the New
Options shall vest subject to your continued employment on the applicable
vesting dates (subject to the terms of the Employment Agreement) in equal annual
installments of 25% commencing on the first anniversary of the date of grant.
The New Options will have a term of ten years, subject to earlier expiration in
the event of termination of employment. The New





--------------------------------------------------------------------------------



 



Options are “Outstanding Equity” for purposes of the Employment Agreement.
Subject to the terms of the Employment Agreement, the New Options shall be
evidenced by the Company’s standard form of option agreement.
               (b) 150,000 shares of Restricted Stock (the “Restricted Shares”)
under the terms of the 2000 Long Term Incentive Plan. The Restricted Shares
shall vest and the restrictions thereon lapse in equal annual installments of
33-1/3% commencing on the first anniversary of the date of grant subject to your
continued employment on the applicable dates except as set forth in the
Employment Agreement. The Restricted Shares are “Outstanding Equity” for
purposes of the Employment Agreement. Subject to the terms of the Employment
Agreement, the Restricted Shares shall be evidenced by the Company’s standard
form of restricted stock agreement.
Except as set forth herein, the Employment Agreement remains in full force and
effect and is hereby ratified in all respects. All references to the Employment
Agreement shall be deemed a reference to the Employment Agreement as amended
hereby.

                  EMDEON CORPORATION    
 
           
 
  /s/   Andrew C. Corbin    
 
           
 
  Name:   Andrew C. Corbin
   
 
  Title:   Executive Vice President
   
 
      and Chief Financial Officer    

          Acknowledged and Agreed    
 
        /s/ Martin J. Wygod           Martin J. Wygod    
 
        Dated: Februray 1, 2006    

2